Citation Nr: 1710099	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-30 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial, compensable rating prior to April 11, 2016, and in excess of 10 percent thereafter, for a keloid scar, status post pilonidal cystectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 2002 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh Pennsylvania, which, in pertinent part, granted service connection and assigned an initial, noncompensable rating for a keloid scar, status post pilonidal cystectomy, effective July 2, 2006.  Upon the receipt of new evidence, the RO issued another rating decision in April 2009, in which, inter alia, the noncompensable rating was continued.  In October 2009, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in May 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2010.  

In December 2013, the Board remanded the claim for additional development.  

In a November 2016 rating decision, during the pendency of the present appeal, the RO increased to 10 percent the rating for the Veteran's keloid scar, status post pilonidal cystectomy beginning on April 11, 2016.  Because less than the maximum available benefit for a schedular rating was awarded and because the increase was not awarded for the entirety of the claims period, the claims remain before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for a keloid scar, status post pilonidal cystectomy, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

Subsequent to the issuance of the November 2016 supplemental statement of the case, the Veteran submitted an additional statement in January 2017.  In the February 2017 informal hearing presentation, the Veteran's representative waived initial RO consideration of this evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is needed to afford the Veteran an additional comprehensive VA examination of the service-connected keloid scar and its residuals.

In evaluating a disability, the Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran's keloid scar disability is currently rated under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804, for painful or unstable scars.  In analyzing the claim, the Board must consider whether the Veteran may be entitled to a higher rating under DC 7805, which provides that any disabling effects not considered in a rating provided under DCs 7800-7804, which must be evaluated under an appropriate diagnostic code.  The Board recognizes that the April 2016 Disability Benefits Questionnaire (DBQ) reflects the Veteran's claimed symptoms such as extreme sensitivity to touch, nauseating pain with any running, bimonthly drainage from the area which she thinks is purulent fluid, and a possible recurrence of the keloid cyst.  The DBQ also indicated that the Veteran's pain at the sacral scar caused functional limitation, including with any activities that require a long strided gait, such as running or straddling, any activities that require squatting, any activities that place direct pressure on the sacrum, such as sitting on an insufficiently padded surface or any prolonged sitting on a padded surface, and she would be restricted from climbing a ladder.  

Unfortunately however, while describing in detail the Veteran's reports of functional limitation caused by the painful scar, the April 2016 DBQ and the remaining evidence of record, does not include sufficient detail regarding the severity of such functional limitation to be able to evaluate the disability.  In other words, in order to assign a rating based on these functional limitations, additional information is necessary to ascertain the specific types and degrees of limitation of motion that the Veteran is experiencing as a result of her service-connected painful scar.

Aside from schedular ratings, extraschedular consideration is provided for under 38 C.F.R. § 3.321(b)(1) when the record presents such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  

The April 2016 DBQ noted that the Veteran experiences nausea when running, hypersensitivity to touch, a possible recurrent cyst, bimonthly purulent discharge, and difficulty sitting due to pressure on the scar.  As the criteria under DC 7804 (and potentially under DCs 7800-7805) may not fully describe the Veteran's disability level and symptomatology, the Board finds that the matter should be referred for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records, and ask the Veteran to identify and provide releases for any additional private treatment records which show treatment for scar since the filing of the claim.  

Advise the Veteran that she may submit such records if she so chooses. 

2.  Arrange for the Veteran to undergo a VA scar examination, by an appropriate medical professional to determine the current severity of her keloid scar, status post pilonidal scar. 

*It is noted that the Veteran's last VA compensation examination was conducted in Germany.

The entire claims file, to include a complete copy of this REMAND, and copies of relevant Virtual VA records, should be made available to the individual designated to examine the Veteran.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

After a review of the claims file and examination of the Veteran, the examiner should provide a detailed description of the symptoms and functional impairments related to the keloid scar, status post pilonidal cystectomy, to include, but not limited to, the following: 

a) The measurements of the scar and degree of limitation of motion related to, or caused by the keloid scar, including as due to pain, and specifically stating the point at which pain begin; 

If the scar affects limitation of motion, full range of motion testing of the affected joint(s) must be performed where possible.  The affected joint(s) should be tested in both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

b) Whether the keloid cyst is recurrent, and, if so, describing the type, severity, and duration of the recurrent cyst and related symptoms or functional impairment; and,

c) A detailed description of the severity of any drainage of the pilonidal cyst.  

d) Indicate whether any medication, to include any systemic therapy such as corticosteroids or other immunosuppressive drugs, are prescribed for the scar.  

3.  Refer the issue of entitlement to an increased disability rating for a keloid scar disability to the Director of Compensation for consideration of an extraschedular evaluation.  

4.  When the development requested has been completed, and the AOJ has ensured compliance with the requested action, this case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




